DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                                 Claims status
2.	In the Response after Non-Final Action filed on 03/03/2021, claims 1, 7, 8, 10, 12, 13 and 20 have been amended. Claims 6, 9, 18 and 19 have been cancelled. Therefore, claims 1-5, 7-8, 10-17 and 20 are currently pending for the examination.

       Response to Amendments
3.	Applicant’s arguments: see Page 8-9, filed on 03/03/2021, with respect to claims 1-5, 7-8, 10-17 and 20 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 103 of claims 1-5, 7-8, 10-17 and 20 have been withdrawn.
Claims 6-7, 9-12, 16-17 and 19-20 were objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims in the office action dated 10/19/2020.
Applicants have amended each of independent claims 1, 8 and 13 to include the limitation of claims 6, 9 and 18-19 in order to more particularly point out and distinctly claim the subject matter regarded as the invention. Therefore, claims 1-5, 7-8, 10-17 and 20 are allowable.



Allowable Subject Matter
4.	In the Amendment application filed on 03/03/2021, claims 1-5, 7-8, 10-17 and 20 (renumbered as claims 1-16) are allowed. The claims are allowable over the prior arts of record since the prior arts of record do not teach or render obvious to disclose the combined claimed limitations recited as-a-whole as interpreted in light of the specification and Applicant’s persuasive arguments.
5.	The following is an examiner’s statement of reasons for allowance: 
All the claims are considered allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:
“determining the cluster head for the corresponding grid comprises; calculating the Euclidean distances between each candidate node for cluster head to each of the corresponding wireless nodes in the corresponding grid; calculating a criterion for each candidate node, wherein the criterion is the sum of square distances from each candidate node for cluster head to each of the corresponding wireless nodes divided by the number of corresponding wireless nodes; an d selecting one candidate-node as the cluster head for the corresponding grid, wherein the one candidate node selected has the least criterion value” in combination with other claim limitations as specified in claim 1 and “minimizing the geometric dilution of precision (GDOP) comprises locating the pair of wireless nodes wherein a distance R1 from a first wireless node of the pair of wireless nodes to the particular wireless node is approximately equal to a distance R2 from a second wireless node of the pair of wireless nodes to the particular wireless node and is approximately equal to a distance RD from the first wireless node of the pair of wireless nodes to the second wireless node of the pair of wireless nodes” in combination with other claim limitations as specified in claims 8 and 13.
Note that the first closest prior art, Kim et al. (US 2010/0085893 A1), hereinafter “Kim” teaches: dividing the geographic area into a plurality of grids (Fig. 2, paragraphs [0007], [0008]; dividing an entire search area into a specific number of grid areas); determining a location of a particular wireless node (Fig. 2, paragraph [0040]; grid ID based on a grid size (a size of a side of each grid area), an entire search area size (a size of a side of the entire search area) and a coordinate of the sensor node); determining a corresponding grid where the particular wireless node resides (Fig. 2, paragraph [0040]; grid ID obtained by Equation 1); determining a cluster head for the corresponding grid (Fig. 2, paragraphs [0042], [0044]; candidate parent nodes as its parent node, by using the level information and the grid IDs); and  coupling the cluster head of the corresponding grid to cluster heads of each of the plurality of grids forming a pathway to the gateway (Figs. 3, 4, paragraph [0048]; after the parent node selection, each sensor node needs to calculate and store, for each of its child nodes), the cluster head of the corresponding grid transmitting the data through the pathway or directly to the gateway (Figs. 3, 4, paragraph [0048]; sensor node A stores Minimum Bounding Rectangles (MBRs) including sensor nodes B, C and D and including the sensor nodes E and F, respectively).
Note that the second closest prior art, BAROUDI et al. (US 2016/0295435 A1), hereinafter “Baroudi” teaches: connecting corresponding wireless nodes in the corresponding grid to the cluster head (Fig. 1, paragraphs [0041], [0044]; broadcasting a message that contains the cluster head ID for each node), wherein the cluster head of the corresponding grid periodically gather data from the corresponding wireless nodes (Fig. 1, paragraphs [0041], [0044]; cluster head formation in LEACH), aggregate the data and transmits the data to a gateway (Fig. 1, paragraphs [0041], [0044]; performing signal processing functions on the data (e.g., data aggregation), and transmitting to the remote base station).
The prior arts cited above disclose the claimed limitations in part, however, these combined functional limitations as recited are not anticipated or made obvious by prior art of record taken singularly or in combination. Rather the third closest prior art, Jin (US 2011/0218759 A1), hereinafter “Jin” teaches determining a pair of wireless nodes from the group of wireless nodes for local optimization wherein the pair of nodes selected minimizes a geometric dilution of precision (GDOP) (paragraph [0300]; subset happens to be sensors {s1, s2, s3} with pair-wise distance measurements {circumflex over (d)}12, {circumflex over (d)}13, {circumflex over (d)}23 ). Thus, the prior art of record does not sufficiently teach, suggest or render obvious the claimed limitations as detailed on their entirety.
Any comments considered necessary by applicant must be submitted no later than thepayment of the issue fee and, to avoid processing delays, should preferably accompany the issuefee. Such submissions should be clearly labeled "Comments on Statement of Reasons forAllowance." 









Citations of Pertinent Prior Art 
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
• Raghupathy et al. (US 2015/0226854 A1) entitled: "WIDE AREA POSITION SYSTEM"
• FARUQUE et al.  (US 2016/0315774 A1) entitled: "SMART GRID SECURE COMMUNICATIONS METHOD AND APPARATUS"		
• Ross et al. (US 2008/0189394 A1) entitled: "MESH-TO-CLUSTER PROTOCOL"
• Kim, II et al. (US 2009/0017837 A1) entitled: "SYSTEM AND METHOD FOR DETERMINING POSITION OF MOBILE COMMUNICATION"
• Celebi et al. (US 2015/0223143 A1) entitled: "DISTRIBUTED CLUSTERING OF WIRELESS NETWORK NODES"

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/SITHU KO/            Primary Examiner, Art Unit 2414